990 F.2d 1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.VALLEY NATURAL FUELS, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 91-70685.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1993.*Decided March 23, 1993.

Before WILLIAM A. NORRIS, CYNTHIA HOLCOMB HALL and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Valley Natural Fuels and Steven Arthur Richards, tax matters partner, (collectively VNF) appeal from a decision of the tax court that VNF's ethanol plant was not placed in service until June of 1985 and that it was not reasonably likely that a promissory note VNF gave to FreeAn, Inc. for the purchase of the plant would be paid.   The result of those determinations was that VNF was denied investment tax credits, business energy tax credits and depreciation for the years 1983 and 1984, and that the amount of the note was excluded from VNF's tax basis for depreciation purposes.


3
While this case has some of the complexity that is endemic to tax determinations, it is highly fact oriented.   Although we do review issues of law de novo, we review factual determinations, and inferences from those facts, for clear error.   See Vukasovich, Inc. v. Commissioner, 790 F.2d 1409, 1411-13 (9th Cir.1986);   see also Armstrong World Indus., Inc. v. Commissioner, 974 F.2d 422, 429-30 (3d Cir.1992).   We have carefully conducted a review of the record and the tax court determination, and we now affirm for the reasons set forth in that court's memorandum decision filed July 25, 1991, 62 T.C.M.  (CCH) 229 (1991).


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3